This is a second review of an appeal on questions of law from a judgment of the Common Pleas Court finding the appellant guilty of unprofessional conduct involving moral turpitude and disbarring him from the practice of law. The facts are fully set forth in the former opinion of this court rendered April 12, 1953, and are not restated herein.
Contrary to the weight of authority outside Ohio and appellate decisions in Ohio, the Supreme Court has held that the degree of proof required in a disbarment proceeding is a mere preponderance of the evidence and has remanded the cause to this court to consider and pass upon the weight of the evidence in accordance with its opinion. In re Disbarment of Lieberman,163 Ohio St. 35, 125 N.E.2d 328.
Upon the first review of the record on this appeal the writer concurred in the judgment of the other members of this court that there was no evidence to sustain the finding and judgment *Page 98 
of the trial court. The cause has now been remanded to this court with specific directions to pass upon the weight of the evidence. Upon our first review of the appeal, it was apparent that a number of errors prejudicial to the defendant occurred in the conduct of the trial, but, having reached the conclusion that there was no evidence from which an inference of guilt could be found, it was unnecessary to refer to such errors in an already extended opinion.
Upon a second review of the record, the writer is convinced that the finding and judgment of the trial court is against the manifest weight of the evidence, but is perplexed as to the application of the "reasonable minds may differ" principle enunciated in Hamden Lodge v. Ohio Fuel Gas Co., 127 Ohio St. 469,189 N.E. 246. In Nelson Business College Co. v. Lloyd,60 Ohio St. 448, 54 N.E. 471, 71 Am. St. Rep., 729, 46 L.R.A., 314, Judge Minshall remarked: "The so-called `scintilla rule' * * * is better calculated to confuse than enlighten the mind." Although rendered twenty years ago, the reasoning employed by Judge Bevis in the opinion in the Hamden Lodge case is the most enlightening discussion upon the subject now extant. The abstract principle of "whether reasonable minds may differ" is clear, but difficulty and confusion still arise to plague us in the application of the rule to a particular case. With no expectation of removing this confusion, but in the interest of formulating the writer's own idea of the application of the principle, an effort is made herein to analyze the subject.
In attempting to determine whether there is more than a so-called scintilla of evidence disclosed by the record in the instant case to sustain the finding and judgment, the opinions of the Supreme Court prior to the Hamden Lodge case have been examined in an effort to ascertain what was regarded as constituting a scintilla. In those opinions, the court employed expressions — "any evidence tending to prove" (Williams' Lessee
v. Burnet, Wright, 53); "however slight it may be" (Sperry v.Johnson [1842], 11 Ohio, 453); Hicks v. Person (1850),19 Ohio, 426, 442; "which the evidence in any degree tends to prove," limited to a slight extent by the expression "The evidence, and all reasonable inferences from it, conduces to establish" (Ellis  Morton v. Ohio Life Ins.  Tr. Co. [1855], *Page 99 4 Ohio St. 628, 64 Am. Dec., 610). Later on in the opinion, Ranney, J., says: "Wherever there is any evidence, however slight, tending to prove the facts essential to make out a case for the plaintiff, a nonsuit can not be properly ordered: it is in no case a question as to the weight, but as to the relevancy of the testimony. If the testimony tends to prove a prima facie
case for the plaintiff, a nonsuit can not be properly ordered." In that case there was evidence which clearly conduced to prove the existence of a general custom among banks of Cincinnati to make inquiry concerning persons seeking to cash checks. If this custom was established to the satisfaction of the jury, the fair inference arising therefrom would be that the defendant had been negligent in failing to comply with an established custom. It is to be further noted that the evidence in the Ellis case was substantial and the question was whether a reasonable inference of negligence could be inferred therefrom.
The Ellis case was followed by the following cases referred to in the Hamden Lodge case. In Stockstill v. Dayton  MichiganRd. Co., 24 Ohio St. 83, the opinion does not disclose the nature of the evidence upon which the nonsuit was reversed. InDick v. I., C.  L. Rd. Co., 38 Ohio St. 389, evidence that a train in charge of a conductor and engineer was racing another train at a dangerous rate of speed tended to make a case of liability against the railroad. As we view it, that case did not necessitate the application of the scintilla rule. In Lake Shore M. S. Ry. Co. v. Murphy (1893), 50 Ohio St. 135,33 N.E. 403, a wrongful death case, the court announces the reasonable minds doctrine and holds that the evidence as to contributory negligence on the part of the deceased made a case which, at least, was doubtful, and about which different minds might differ as to the proper inference to be drawn. Again, the scintilla rule was not involved. In Cincinnati St. Ry. Co. v.Snell (1896), 54 Ohio St. 197, 43 N.E. 207, 32 L.R.A., 276, in which Judge Spear questioned the application of the scintilla rule, the court holds that where the question as to whether the plaintiff exercised his faculties of seeing and hearing before attempting to cross defendant's tracks is in issue and the oral evidence tends to show that he did, while circumstantial evidence tends to disprove that claim, a condition is presented involving such variety *Page 100 
of circumstances from which different minds may reasonably arrive at different conclusions, thereby presenting a question for the jury.2 Again there was no necessity for the application of the scintilla rule.
Nelson Business College Co. v. Lloyd (1899), 60 Ohio St. 448,54 N.E. 471, 71 Am. St. Rep., 729, 46 L.R.A., 314, involved an action against an employer for an assault committed by its janitor, and the issue was whether the assault was personal or committed during the course of the employment. The court held that upon the inferences to be drawn from the evidence different minds may draw different conclusions, presenting a question for the jury. Note that the assault resulting in injury was conceded, but there was a conflict in the evidence as to whether it was committed incident to the employment or out of personal spite against the plaintiff — again no basis for application of the scintilla rule.
In Gibbs v. Village of Girard (1913), 88 Ohio St. 34,102 N.E. 299, the court quotes extensively from the opinions of Judge Ranney in the Ellis case and Judge Spear in the Cincinnati St.Ry. case, and reaffirms the scintilla rule. But in this case the evidence was clear that the plaintiff was injured as a result of stepping into a two-inch hole in a sidewalk and the court, in reversing the direction of a verdict, held that the three grounds upon which the court had directed a verdict — contributory negligence, constructive notice of the defect and that the city was not liable for such defect — were questions for the jury.
In Clark v. McFarland (1918), 99 Ohio St. 100,124 N.E. 164, the court held that some evidence, though slight, was offered tending to prove incapacity, and required submission of the case to the jury. The evidence referred to as "slight" consisted of the testimony of two physicians who said the testator was not of sound mind, and other testimony to the effect that testator was quite feeble, 83 years old, suffering great bodily pain, collapsed almost immediately after signing the will, and died within five days thereafter. To me such evidence is more *Page 101 
than a spark, glimmer or scintilla. But the Supreme Court reaffirmed the scintilla rule.
In Sobolovitz v. Lubric Oil Co. (1923), 107 Ohio St. 204,140 N.E. 634, the court refused to extend the doctrine to include an inference upon an inference or beyond a reasonable inference drawn from a fact supported by evidence. Again the court dealt with inferences to be drawn from the evidence.
Cleveland-Akron Bag Co. v. Jaite, an Infant (1925), 112 Ohio St. 506,148 N.E. 82, presaged the abandonment of the scintilla rule. The court objected vigorously to the employment of the term "scintilla" and held in paragraph one of the syllabus:
"If proof of a material fact necessary to establish negligence rests upon an inference only, the inference must be a rational one, such as could be reasonably arrived at from the facts and circumstances testified to."
The opinion states, at page 511:
"Everyone will concede that there is a division line between the functions of the court and jury; and there is no reason why such a standard should not apply to criminal as well as civil cases. Surely, in the former, no court should permit a case to be submitted to the jury if the state should rely upon merely a tittle, a glimmer, a minute particle, or an atom of evidence in support of the guilt of the accused. Upon this phase of the case the rule should be that evidence tendered upon every material fact necessary to be proven should not only be substantial in character, but should have a substantial probative value, supplying proof of such fact. If the fact relied upon has neither substantial weight nor value, and proof thereof is necessary, it is the court's function to so declare."
Although the court said there must be substantial evidence, the statement is not in accord with the syllabus. In the Jaitecase there was substantial evidence which presented a jury question.
In St. Marys Gas Co. v. Brodbeck, Admr. (1926), 114 Ohio St. 423,151 N.E. 323, the court still recognized the scintilla rule but sustained the direction of a verdict for the defendant, in effect applying the Lubric Oil case principle. Again the *Page 102 
court dealt with the inference to be drawn from the proved facts.
The second paragraph of the syllabus in Jacob Laub Baking Co.
v. Middleton (1928), 118 Ohio St. 106, 160 N.E. 629, states:
"When the proof of the essential facts put in issue and the reasonable inferences deducible therefrom are such that the jury, as fair minded men, should reasonably arrive at but one conclusion, it is the duty of the trial court to direct a verdict in favor of the party which such proof sustains."
In Painesville Utopia Theatre Co. v. Lautermilch, 118 Ohio St. 167,160 N.E. 683, without mentioning the scintilla rule, the court says:
"The conclusion, therefore, of the trial court, that her own evidence raised an inference of negligence on her part, proximately contributing to the injury, required the trial court to determine which of her several inconsistent answers were more probably true, and to base his inference upon that conclusion. In other words, the judge weighed her evidence, and determined that the weight thereof preponderated in favor of the theory that she had voluntarily passed into the unlighted stairway. He not only did not give to the most favorable portion of her evidence the most favorable interpretation in her behalf of which it was susceptible, but he gave to the most unfavorable portion of her evidence the most unfavorable interpretation toward her of which it was susceptible.
"Whenever in the trial of an action at law it becomes necessary to determine between conflicting statements of the same witness or of different witnesses wherein the truth most probably lies, or from a combination of circumstances determine an ultimate fact upon the determination of which different minds might reasonably arrive at different conclusions, the performance of that function is for the jury."
Again the court is to determine as a matter of law the reasonable inferences to be drawn from the evidence but may not weigh such evidence.
In 1934 the scintilla rule was abandoned and the Ellis Morton and Clark v. McFarland cases were overruled. Hamden *Page 103 Lodge v. Ohio Fuel Gas Co., 127 Ohio St. 469, 189 N.E. 246. The rule was adopted as follows:
"3. Upon motion to direct a verdict the party against whom the motion is made is entitled to have the evidence construed most strongly in his favor. But if upon any essential issue, after giving the evidence such favorable construction, reasonable minds can come to but one conclusion and that conclusion is adverse to such party, the judge should direct a verdict against him.
"4. Where from the evidence reasonable minds may reach different conclusions upon any question of fact, such question of fact is for the jury. The test is not whether the trial judge would set aside a verdict on the weight of the evidence."
With respect to the rule, the court said, at page 481:
"To permit the court to direct a verdict in every case where he would set aside a contrary verdict would, in our opinion, be an unwarranted invasion of the jury's province. That the weight of the evidence is at least primarily a question for the jury has long been recognized in Ohio both by the courts and by the Legislature.
"But to say that the court must send the case to the jury whenever there is any evidence, no matter how slight, which tends to support a party's claim, is, in extreme cases, to permit the jury to play with shadowy and elusive inferences which the logical mind rejects. Before the judge is required to send the case to the jury, there should be in evidence something substantial from which a reasonable mind can draw a logical deduction. If reasonable minds may draw different inferences, or reach different conclusions, a jury question is presented. But, if reasonable minds can reach only one conclusion, the jury should not be allowed to speculate upon the matter. To do so is to allow them the opportunity of returning a wholly unreasonable verdict.
"* * *
"In our opinion, therefore, the question whether the case must be submitted to the jury should not be tested by asking whether there is any evidence, however slight, tending to support each material issue; it should be tested by asking whether *Page 104 
upon the evidence adduced reasonable persons might reasonably reach different conclusions. Before a verdict may be directed against a party, the evidence must be given the most favorable interpretation in his favor. If, after such interpretation, the court finds that upon any material issue only an adverse conclusion can reasonably be drawn, it should direct a verdict against him."
A review of the cases mentioned in the Hamden Lodge opinion discloses that the court employed the terms "however slight" and "scintilla" by way of emphasis or in an argumentative sense. In practically all the cases there was substantial evidence presented from which reasonable minds could reach different conclusions. Such cases, therefore, throw no light on what was regarded as a scintilla of evidence. Although in the HamdenLodge case the opinion says "there should be in evidence something substantial from which a reasonable mind can draw a logical deduction," the word "substantial" does not appear in the syllabus, and the decision should not necessarily be construed as requiring substantial evidence. A trial court in passing upon a motion for direction of a verdict, and a reviewing court in entering final judgment, may not weigh the evidence nor consider the credibility of witnesses. They are limited to determining as a matter of law whether from the evidence reasonable minds can come to but one conclusion. In other words, the court deals only with the inferences to be drawn from the evidence, not its weight or credibility. As aptly said inBerry v. State, 31 Ohio St. 219, 27 Am. Rep., 506: "Whether the evidence tends to establish a fact is a question of law. Whether it does establish it, is a question of fact." (Italics supplied.) Furthermore, where there is direct testimony in support of an issue, only a question of fact is presented and the "reasonable minds may differ" rule has no application.
The Supreme Court of Illinois has recently said: "When the evidence is such that without weighing the credibility of thewitnesses, and after considering it in its aspects most favorable to the plaintiff, there can be but one reasonable conclusion as to the verdict, it is held that courts must determine the proceedings by a directed verdict," etc. (Italics supplied.)Dowler v. New York, C.  St. L. Rd. Co., 5 Ill.2d 125,125 N.E.2d 41. *Page 105 
In the opinion in Wilkeson, Admr., v. Erskine  Son, Inc.,145 Ohio St. 218, 61 N.E.2d 201, the court again says: "Whether there is any substantial evidence in this case to support the claims of plaintiff's petition," and quotes from 39 Ohio Jurisprudence, 799, Section 182, "has been supported bysufficient evidence," but certainly the court did not intend to mean that the trial court might weigh the sufficiency of the evidence. As stated in the second paragraph of the headnotes prepared by the editors of 61 N.E.2d 201, the motion "involves an admission of all facts which evidence tends to prove, but does not involve weight of evidence." In theLieberman case (163 Ohio St. 35, at page 39), appears a somewhat careless expression by way of obiter dicta that "If the Court of Appeals had determined in this case that the finding was not sustained by sufficient evidence, it would have been justified in dismissing the charges."
In State, ex rel. Squire, Supt. of Banks, v. City ofCleveland, 150 Ohio St. 303, 82 N.E.2d 709, the court has recently again held:
"Where the evidence in a case is conflicting or where reasonable minds might differ as to the inferences to be drawn therefrom, both the trial court and the Court of Appeals are authorized and required upon motion to weigh the evidence, but in such a situation the Court of Appeals on an appeal on questions of law cannot as a matter of law find the facts otherwise than as found by the trier of the facts. In such a situation the sole function of the Court of Appeals is to weigh the evidence and either affirm the finding of the trier of the facts or, if such finding be against the weight of the evidence, set it aside and remand for a new trial."
The opinion discloses the character of evidence from which reasonable minds could well differ as to the inferences to be drawn therefrom.
The court has repeatedly held that the Court of Appeals may not substitute its judgment as to the significance and effect of the evidence for that of the Common Pleas Court and render final judgment contrary to the judgment of the trial court, and that the most the Court of Appeals has the power to do is to reverse on the weight of the evidence. In re Estate of Johnson, *Page 106 142 Ohio St. 49, 49 N.E.2d 950; Bishop v. East Ohio GasCo., 143 Ohio St. 541, 56 N.E.2d 164; State, ex rel.Squire, Supt. of Banks, v. City of Cleveland, 150 Ohio St. 303,82 N.E.2d 709; In re Estate of Murnan, 151 Ohio St. 529,87 N.E.2d 84; Henry v. Henry, 157 Ohio St. 319,105 N.E.2d 406; Trickey v. Trickey, 158 Ohio St. 9,106 N.E.2d 772; Miller, a Minor, v. Industrial Commission, 158 Ohio St. 551,  110 N.E.2d 481; In re Estate of Tyler, 159 Ohio St. 492,  112 N.E.2d 668; Cross v. Ledford, 161 Ohio St. 469,120 N.E.2d 118; In re Disbarment of Lieberman, 163 Ohio St. 35,  125 N.E.2d 328.
A corollary to the Hamden Lodge case is Gedra v. Dallmer Co.,153 Ohio St. 258, 91 N.E.2d 256, holding that in a negligence action, if the cause of an injury to a plaintiff may be as reasonably attributed to an act for which the defendant is not liable as to one for which he is liable, the plaintiff has not sustained the burden of showing his injury is a proximate result of the negligence of the defendant. See, also, Krupar v.Procter  Gamble Co., 160 Ohio St. 489, 117 N.E.2d 7;Landon v. Lee Motors, Inc., 161 Ohio St. 82,118 N.E.2d 147, holds that if plaintiff's evidence furnishes a basis for only a guess, among different probabilities, as to any essential issue in the case, he fails to sustain the burden as to such issue.
In determining whether a verdict or finding is manifestly against the weight of the evidence, a court necessarily weighs the evidence in determining whether the jury has gone astray.
In conclusion, it is my conviction that a reviewing court in proceeding to determine whether a party is entitled to a final judgment may not weigh the evidence but determines as a matter of law whether from the evidence adduced reasonable minds might differ as to the inferences to be drawn from such evidence. In the performance of that function, the court necessarily exercises a limited judicial discretion as to the inference to be drawn, but weighs no evidence.
Applying the foregoing rules to the evidence in the instant case, after a second review of the record, the following conclusions are reached:
In support of specification No. 1, there is testimony by VanHoose that the defendant requested the former to obtain *Page 107 
clients for him in the county jail. This testimony was unsubstantial, uncorroborated, contradictory, unworthy of belief and the finding on this charge is manifestly against the weight of the evidence.
As to specification No. 5, Magness testified that prior to his commitment to the Lima State Hospital the defendant told him that Lima was an easy place from which to escape. From this testimony, reasonable minds could reach no conclusion other than that the purported statement did not constitute misconduct involving moral turpitude.
With respect to specification No. 7, Robinson's statement that the defendant told him "to stay out of the sheriff's road" was corroborated by the testimony of two other witnesses, who stated that the defendant had admitted to them that he gave such advice to Robinson. The evidence discloses that Robinson was crippled as the result of an accident and his case was continued on several occasions over a considerable period of time. His bond was forfeited in January, but reinstated, and again forfeited in June, but Robinson voluntarily gave himself up to the sheriff of Scioto County the following August. No reasonable inference can be drawn from this evidence that the defendant was guilty of misconduct involving moral turpitude. Defendant was not charged with failure to return money received from Robinson or his relatives to make good fraudulent checks. As to whether the defendant did receive this money, the evidence is in sharp conflict. Inasmuch as the defendant was not charged upon this transaction, there is no basis for a finding of guilt thereon.
However, aside from the provisions of the statute relating to suspension and disbarment for misconduct involving moral turpitude, the court has inherent disciplinary power over an attorney for unethical or reprehensible conduct not involving moral turpitude. Viewed in this light, the findings in support of specifications Nos. 5 and 7 are manifestly against the weight of the evidence and should be remanded for a new trial thereon.
With regard to specification No. 6, the evidence fails to disclose that the defendant unlawfully withheld bond premium money from his client Wilhite, and final judgment should be entered for the defendant upon this charge. *Page 108 
The judgment of the Common Pleas Court is reversed and the cause is remanded thereto with directions to dismiss the charge made in specification No. 6 and for a new trial on specifications Nos. 1, 5 and 7.
Judgment accordingly.
CONN and DEEDS, JJ., concur in the judgment of reversal.
2 This case may have been modified or overruled inPatton, Admx., v. Penna. Rd. Co., 136 Ohio St. 159 — application of doctrine of uncontrovertible facts.